 Managing Partner                             *7600 Jericho Turnpike, Suite 115
Darren Aronow † € ῧ □                                                                                   Admitted In:
  _________________                                Woodbury, NY 11797                                    New York†
     Associates                                    Tel: (516) 762-6700                                  New Jersey €
 Dennis McGrath †                                  Fax: (516) 717-3298                                 Pennsylvania □
     Of Counsel                                                                                           Virginia ῧ
   Dana Aronow †                              1704 Flatbush Avenue, 1st Floor
                                                                                                       Massachusetts £
                                                   Brooklyn, NY 11210
                                                   Tel: (917) 654-9840
                                                  **No Mail Received In Brooklyn**




            Chambers of Chief Judge Cecelia G. Morris                              July 8, 2020
            United States Bankruptcy Court
            Southern District of New York - Manhattan
            One Bowling Green
            New York, NY 10004-140
                                             Re:         Debtor’s Letter of No Opposition, Ecf. 39
                                             Debtor:     Robert Trick
                                             Bankruptcy: 19-10829-CGM

            Dear Honorable Judge Morris:

                           This firm represents Robert Trick (hereinafter “Mr. Trick” or the “Debtor”) in
            the above-referenced matter. Please allow this letter to serve as response to the Motion for Relief
            from Stay for property located 2600 Henry Hudson Pkwy E, Unit #4A, Bronx, NY 10463,
            hereinafter, “Motion.” Ecf. 39

                   Our office has explained to the Debtor as per what this Motion conveys as well as
            possible repercussions that may take place if this Motion is granted.

                     The Debtor has instructed our office to file a letter in response to this Motion to advise
            this Honorable Court that unfortunately due to COVID-19 and the current pandemic that we are
            facing, he does not have the ability to oppose and/or cure the issues presented in the Motion.

                    If this Honorable Court is in need of any further information or should the Court find that
            it needs further documentation, please do not hesitate to contact the undersigned at any time.

            Respectfully Submitted,

            /s/ Darren Aronow
            Darren Aronow, Esq.
            Aronow Law, P.C.
            Attorneys for the Debtor
            7600 Jericho Turnpike Suite 115
            Woodbury, NY 11797




                            NEW YORK ◊ NEW JERSEY ◊ PENNSYLVANIA ◊VIRGINIA
                                          ◊ MASSACHUSSETS ◊
